Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31, 33-41, 43-48 are allowed.

Terminal Disclaimer
Terminal Disclaimer to overcome ODP rejection of copending application 16/754,589 is filed and approved on 06/08/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cary Kappel on 06/08/2022.

The application has been amended as follows:   Claims 31, 38-39, 43 and 47 are amended as follows.  Withdrawn claims 49-62 are cancelled.
Claim 31 (currently amended): The method as recited in claim 35 




Claim 38 (Currently amended): The method as recited in claim 35[[31]] wherein the first coating consists of iron and nickel. 
Claim 39 (Currently amended): The method as recited in claim 35 [[31]] wherein the first coating has a thickness equal or above 0.5 µm. 
Claim 43 (Currently amended): The method as recited in claim 35 [[31]] wherein the second layer includes above 50% by weight of zinc.
Claim 47 (Currently amended): The method as recited in claim 35 [[31]] wherein the thermally treating step is a continuous annealing. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Jeon (KR 201120074145) and Lee (US 20140349133) and Fushiwaki (JP 2008144264).
 Jeon discloses a method for manufacturing high Mn high Al alloying molten Zin galvanized steel sheet with Ni-Fe plating (i.e. claimed first coating including Fe and Ni) first performed on the steel foundation plate followed by annealing at 750-900 °C and galvanized in molten zinc plating bath with 0.1-0.25% Al (i.e. claimed second coating based on Zn). (Abstract)  Jeon disclose Ni-Fe composition of Ni-Fe plating is 30-50% wt of Ni and rest is Fe. (Page 4 of Detailed English translation , last paragraph line 1) However, Jeon does not disclose steel sheet compositions as required by instant claim 35.   Jeon teaches steel plate has Mn 5-35%.  Hence, Jeon teaches away from instant claim 35 required steel sheet compositions.
Lee teaches a method for manufacturing a hot-dip galvanized steel sheet (paragraph [0033]) where a transition metal plating is performed on the surface of the steel! sheet that may be one or more of Fe, Co, and Ni {paragraph [0036] and claim 8) A heat treatment is performed on the transition metal-plated steel sheet by heating to a temperature of 750-900 °C (paragraph [O039]}. The heat treated steel sheet is cooled and then hot-dip galvanized (paragraphs [0042]-[0044]) (i.e. coated with a zinc-based coating, as indicated by the description of Zn adhesion and adjusting the Zn coating weight after the hot-dip galvanizing in paragraph [0044]).
However, Lee does not disclose instant claim 35 required 25-90% Ni in the transition metal plating and steel sheet composition as required.
Fushiwaki discloses a method of manufacturing high strength hot dip galvannealed steel sheet by first pre-plating the steel sheet with metal and/or an alloy containing one or more element selected from Fe, Ni, Co, Cu and Sn, followed by annealing the pre-plated steel sheet between 600-900 “C (paragraph [0060] line 2), finally hot-dip galvanizing the annealed pre-plated steel sheet. (Abstract) The steel sheet comprises overlapping compositions as required by instant claim 35. The fact pre-plating the steel sheet with one or more from Fe, Ni, Co, Cu and Sn suggests the pre-plating may include Fe and Ni as required by instant claim 35.  However, Fushiwaki does not suggest the pre-plating includes from 25-90% nickel as required by instant claim 35.
No prior art can be found to disclose instant claim 35 required steps with first coating including Fe and Ni wherein Ni is 25-90% by weight in the first coating and steel sheet compositions and second coating based on zinc.
Hence, Claims 31, 33-41, 43-48 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733